EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin M. McKinley (Reg. No. 43,794) on August 24, 2022.
The application has been amended as follows: 
Amendments to the Claims:
	In claim 10, line 25, “of a through-hole” has been changed to –as a through-hole--.
	In claim 10, line 26, “of a through-hole” has been changed to –as a through-hole--.
In claim 13, lines 2-3, the limitation “the direction in which the first conveyance unit and the second conveyance unit are arranged” has been changed to –the direction along the predetermined vertical plane--.
In claim 17, line 5, “the plurality of third conveyance objects” has been changed to –a plurality of third conveyance objects--.
In claim 17, line 16, the language “direction in which the second conveyance unit and the third conveyance unit are arranged” has been changed to –direction along the predetermined vertical plane--.
In claim 17, last line, the language “direction in which the first conveyance unit and the second conveyance unit are arranged” has been changed to –direction along the predetermined vertical plane--.
Non-elected claim 18 has been canceled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner agrees with Applicant’s assertion (page 10 of the 7/11/2022 reply, the amendment of which has now been entered via the Request for Continued Examination filed 8/9/2022) that “[T]here is no teaching or suggestion in EP ‘531” (EP 1493531) “for a first opening is provided opposite the first section in an axial direction of the first conveyance objects, the second opening is provided opposite the third section in an axial direction of the second conveyance objects, and the axial directions of the first and second conveyance objects are oriented orthogonal to the predetermined vertical plane, as claimed”.  In particular, it is noted that the “predetermined vertical plane” (set forth in the limitation “a second conveyance unit provided side by side with the first conveyance unit, wherein the second conveyance unit is spaced apart from the first conveyance unit in a direction along the predetermined vertical plane” in claim 10) is a plane in or parallel to the plane of Figure 1, noting that the conveyance units are located at 13A, 13B (labeled below in the annotated reproduction of Figure 1 of EP ‘531) and spaced in the horizontal left/right direction from one another re Figure 1.  Furthermore, the openings in the partition/”cover body” 10 in which devices 14, 15 are located are not “opposite” any sections of the conveyance units located at 13A, 13B “in an axial direction” of the conveyance objects (labeled below as T) “wherein the axial directions of the first and second conveyance objects are oriented orthogonal to the predetermined vertical plane” (i.e., the axial directions of the conveyance objects would thus have to be perpendicular to the plane of Figure 1).  See Figure 1 of EP ‘531.


    PNG
    media_image1.png
    502
    589
    media_image1.png
    Greyscale

Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of EP ‘531, and thus, for at least the foregoing reasoning, EP ‘531 does not render obvious the present invention as set forth in independent claim 10.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
August 25, 2022